Mr. Chief Justice Vickers, specially concurring: I concur in the conclusion reached in the majority opinion but I do not agree with the opinion wherein it is held that that portion of section 55 which makes the judgment of confirmation a general judgment against the property of the railroad company upon which execution may issue is unconstitutional. In the case of County of McLean v. City of Bloomington, 106 Ill. 209, this court had under consideration the liability of the county for a special assessment levied against the court house square. The argument was there made that the particular property could not be sold for the non-payment of such assessment, and that therefore it was not within the contemplation of the legislature that such property should be liable for such special assessment; that because of the public character of the ownership it could not be charged with such assessment. In disposing of that question this court, speaking through Mr. Justice Scholfield, on page 215, said: “The remaining objection, we think, involves no serious difficulty, though at first blush it may seem to do so. We certainly do not hold the court house square may be sold and the title passed to private parties or to the city. In Taylor v. People ex rel. 66 Ill. 322, we held, explaining Scammon v. City of Chicago, 42 Ill. 192, that in such cases the amount should be paid out of the treasury. Should this not be done, mandamus would lie to compel it. (City of Olney v. Harvey, 50 Ill. 453.) And it seems that the judgment at law must precede the mandamus, the latter being in the nature of process of execution of the former.—People ex rel. v. Board of Supervisors, 50 Ill. 213.” The court in the above case also disposes of the objection that no personal charge can be enforced against the owner on account of a special assessment but that it must be collected from the property itself. The distinction between an individual owner and the owner of public property is there pointed out, and the holding is made that the only way of enforcing a special assessment against a municipality is by rendering a general judgment against it. I think the power of the legislature is as broad in respect to railroad property as it is in regard to the property of municipal corporations. It may be true that more public inconvenience would result if special assessments against municipal corporations could only be collected by a sale of the specific property benefited than in cases where the assessment was against the property of a railroad company. The difference in this regard is only as to the extent of the inconvenience. It is well known that railroad property is not valued at so much a mile and it is never sold on that basis. The .whole property of the corporation is regarded as a single property. The benefit to a railroad company from a local improvement is measured, not by the increase in the cash value of the particular section or portion contiguous to the improvement, but by the reduction in the expense of maintenance, which necessarily benefits one portion of the corporate property as well as another. I think that it was within the power of the legislature to provide for the collection of a drainage tax in the manner provided by section 55, and that it would be better, both for the public and the corporations, to enforce the statute as made. ■